 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAW OFFICE OF GUY LEVY, INC.,                       Case No.: 21-cv-1212-L (AGS)
12                                      Plaintiff,
                                                         ORDER VACATING ORDER TO
13   v.                                                  REMAND [ECF NO. 3]
14   MOISHE’S MOVING SYSTEMS, LLC,
     et al.,
15
                                     Defendants.
16
17
           Defendant Moishe’s Moving Systems LLC removed this action from state court
18
     pursuant to 28 U.S.C. §§1331 and 1441, and 49 U.S.C. § 14706. On July 9, 2021, this
19
     Court remanded the action to state court finding that the Court lacked jurisdiction over
20
     Plaintiff’s Complaint which contained only state law claims. [ECF No. 3.] On July 12,
21
     2012, Defendant filed a Motion to Amend or Correct the order of removal, arguing that
22
     the Carmack Amendment, 49 U.S.C. §14706 completely preempts state law claims, citing
23
     Hall v. North American Van Lines, Inc., 476 F.3d 683 (9th Cir. 2007).
24
           Upon further review, Plaintiff’s state law claims appear to fall under the
25
     preemptive power of the Carmack Amendment. In Hall, the Ninth Circuit held that “the
26
     Carmack Amendment is the exclusive cause of action for interstate-shipping contract
27
28

                                                     1
                                                                                 21-cv-1212-L (AGS)
 1   claims alleging loss or damage to property.” Id. at 688. Here, Plaintiff alleges contract
 2   claims for loss or damage to property pursuant to an interstate-shipping agreement.
 3         Defendant has now successfully met its burden of establishing that this Court has
 4   jurisdiction over Plaintiff’s claims. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
 5   375, 377 (1994) (citations omitted)(The burden of establishing federal jurisdiction rests
 6   with the party asserting jurisdiction.)
 7         Accordingly, the Order of removal is VACATED. This Order does not preclude a
 8   motion to remand, should Plaintiff choose to file one.
 9         IT IS SO ORDERED.
10   Dated: July 15, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 21-cv-1212-L (AGS)
